Dismissed and Memorandum Opinion filed July 24, 2008







Dismissed
and Memorandum Opinion filed July 24, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00909-CV
____________
 
KIMBERLY MITCHELL, Appellant
 
V.
 
JOHN COSELLI, ET AL, Appellees
 
 

 
On Appeal from the 333rd District Court
 Harris County, Texas
Trial Court Cause No. 2007-06195
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed October 18, 2007.  The clerk=s record was filed on November 12,
2007.  No reporter=s record was filed.  No brief was filed.
On May
1, 2008, this Court issued an order stating that unless appellant submitted her
brief, together with a motion reasonably explaining why the brief was late, on
or before June 2, 2008, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b).




Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
24, 2008.
Panel consists of Justices Frost, Seymore, and Guzman.